Citation Nr: 0939246	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-36 874	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss of the left ear.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, claimed as secondary to service-connected 
diabetes mellitus, and if so, whether service connection is 
warranted.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971.   

This matter came to the Board of Veterans' Appeals (Board) on 
merged appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for hearing loss of the left ear, rated as 
noncompensable, and a June 2008 rating decision, which, in 
pertinent part, denied service connection for hypertension 
and entitlement to TDIU.  

In August 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The issue of entitlement to total disability rating based on 
individual unemployability due to service-connected 
disabilities is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of a hearing before the undersigned Veterans 
Law Judge in August 2009, and prior to the promulgation of a 
decision in this appeal, the Board received notification from 
the Veteran that he wanted to withdraw his appeal for an 
initial compensable rating for hearing loss of the left ear.

2.  Service connection for hypertension was denied by the RO 
in a March 2006 rating decision.  Notice was issued to the 
Veteran, but he did not appeal the decision.  

3.  Evidence received since the March 2006 rating decision is 
new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for hypertension.

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
hypertension; or alternatively, that his claimed hypertension 
is related to any incident or event in military service or 
was manifested to a compensable degree within one year after 
separation from service, or is caused by or aggravated by a 
service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal on 
the issue of entitlement to an initial compensable rating for 
hearing loss of the left ear have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

2.  Evidence added to the record since the final March 2006 
rating decision is new and material; thus, the claim of 
entitlement to service connection for hypertension is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1103 (2009).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in active duty service, nor is it any way 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities.  38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal-Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).  Withdrawal may be made by the Veteran or by his 
or her authorized representative.  38 C.F.R. § 20.204.  In 
the present case, during the August 2009 Travel Board 
hearing, the Veteran withdrew the claim of entitlement to an 
initial compensable rating for hearing loss of the left ear.  
See 38 C.F.R. § 20.204.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

II. Decision

New and Material Evidence

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.  § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a March 2006 rating decision, the RO denied the claim for 
entitlement to service connection for hypertension.  The 
evidence at that time failed to show that the Veteran had a 
diagnosis of hypertension.  See generally 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  The Veteran was 
notified of this decision in March 2006.  The Veteran did not 
appeal this decision.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In January 2008, the RO received the Veteran's request to 
reopen the claim for service connection for hypertension.  
The evidence submitted since the March 2006 rating decision 
includes VA treatment and examination reports.

A VA examination report dated in May 2008 is new because this 
evidence has not been previously submitted to agency 
decisionmakers, and it is neither cumulative nor redundant.  
This evidence is material because it relates to an 
unestablished fact necessary to substantiate the claim.  When 
presuming the credibility of the report, the VA examination 
report raises a reasonable possibility of substantiating the 
claim because this evidence reflects a diagnosis of 
hypertension.  See Justus v. Principi, 3 Vet. App. 510 (1992) 
(when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed).  A claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).  Thus, this evidence is new and material.

In conclusion, the Board finds that the VA examination report 
received since the March 2006 rating decision is new and 
material, and the claim for service connection for  
hypertension is reopened and is addressed below.  It is noted 
that a review of the record reveals that the RO considered 
the matter of service connection on the merits.  Thus, the 
Board may do likewise, without prejudicing the Veteran.  The 
Veteran has been apprised of applicable law and regulations 
and the reasons and bases for the RO's determination.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, including hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§ 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service- 
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service-connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level." 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) has stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 




Analysis

The Veteran asserts that hypertension is secondary to his 
service-connected diabetes mellitus.  The record shows that 
service connection is in effect for type 2 diabetes mellitus 
and a 20 percent rating has been assigned from October 23, 
2006.  

At the outset, the Board notes that the objective medical 
evidence does not establish the presence of a credible 
diagnosis of hypertension.  In this regard, the Board has 
closely reviewed the records associated with the claims file 
for blood pressure readings or indications of hypertension.  
A January 2008 VA treatment report reflects blood pressure 
readings of 131/83.  The VA physician noted elevated blood 
pressure and on repeat the reading was 120/70.  Although 
Atenolol was in the Veteran's medication list at that time, 
no diagnosis of hypertension was noted.  A May 2008 
examination through QTC Medical Services (QTC) indicates that 
the Veteran has essential hypertension.  Blood pressure 
readings noted at that time were 132/74, 130/78, and 128/76.  
The Board notes the Veteran did not have any blood pressure 
readings indicative of hypertension.  See, e.g., 38 C.F.R. § 
4.104, Diagnostic Code 7101, NOTE 1 (hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days; the term 
hypertension means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.).  The VA examiner noted that the 
Veteran is treated with Atenolol for his blood pressure, and 
thus additional blood pressure readings on separate days were 
not obtained.  

It appears that the May 2008 examiner merely relied on the 
Veteran's statements that he was taking Atenolol for his 
blood pressure to diagnosis hypertension.  In fact, the 
examiner notes that the only records reviewed were the record 
provided by QTC and medical history notes that the Veteran 
filled out.  Thus, this assessment appears to be based solely 
on the Veteran's own reported history, and not on 
consideration of the medical evidence of record.  An opinion 
based on an inaccurate (and/or incomplete) factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  The Board also 
points out that VA outpatient treatment reports by history 
also do not show a diagnosis of hypertension.

Based on the lack of a credible diagnosis of hypertension, 
the weight of the evidence is against the finding of a 
current disability.  Thus, in this case, without evidence of 
a current clinical diagnosis, service connection for 
hypertension must be denied.  Congress specifically limits 
entitlement for service connected disease or injury to cases 
where incidents have resulted in a disability.  In the 
absence of proof of a present disability, the claim must be 
denied.  See generally Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

Alternatively, even if the Board assumes, without conceding, 
the presence of essential hypertension, the Veteran's claim 
would still fail.  For the Veteran to be successful in this 
claim, the evidence must show either that it is at least as 
likely as not that the claimed hypertension is proximately 
due to or the result of the service-connected diabetes 
mellitus or that the hypertension is aggravated by the 
service-connected diabetes mellitus.  If the preponderance of 
the evidence shows otherwise, the Veteran's claim must be 
denied.

Here, there is no competent evidence which establishes that 
hypertension is medically related to the Veteran's service-
connected diabetes mellitus.  On the contrary, according to 
the May 2008 examination, the physician notes that the 
Veteran's hypertension is not aggravated by his diabetes.  
The Veteran's VA outpatient treatment reports are negative in 
this regard as well.  The weight of competent evidence does 
not attribute the claimed hypertension to his service-
connected diabetes mellitus, despite the Veteran's 
contentions.  

Although the Veteran contends that his claimed hypertension 
is related to his diabetes mellitus, as a layperson, he is 
not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition. Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Thus, the Veteran's 
statements are afforded less probative weight.

Additionally, the Board notes that there is no evidence, and 
the Veteran does not contend, that his claimed hypertension 
was incurred in or is related to service.  But see Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to 
investigate all possible in-service causes of a veteran's 
current disability, including those unknown to the veteran).  
However, even after considering the Veteran's claim on direct 
and presumptive bases, service connection is not warranted.  
There is no evidence of symptoms, treatment, or diagnosis of 
cardiovascular disease or hypertension in the Veteran's 
service treatment records.  The separation examination report 
appears to show that the Veteran's blood pressure was 100/60.  
In any event, a diagnosis of hypertension was not noted.  
Clinical evaluations of the Veteran's heart and vascular 
system were normal at that time.  

As noted above, review of the record shows that the VA 
examiner noted essential hypertension in 2008, after service.  
There is no medical evidence of a diagnosis of hypertension 
within the first post-service year.  The earliest post-
service evidence of hypertension, if present, is over 30 
years after separation from service.  Given the absence of 
any documented cardiovascular disease or hypertension within 
a year from service separation, entitlement to service 
connection for such disability may not be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

VA treatment records reflect treatment with Atenolol.  
However, no health care professional has established a nexus 
between active duty and the Veteran's claimed essential 
hypertension.  As such, the Board finds that the medical 
evidence is against the claim.

The Board also emphasizes the multi-year gap between 
retirement from active service (March 1971) and the 
hypertension notation (May 2008).  Although the Veteran 
contends that he experienced hypertension since service, the 
record reflects no such diagnosis prior to 2008, which places 
this event more than three decades after his separation from 
service.  As such, the evidence does not support the claim 
based on continuity of symptomatology.  The Veteran's service 
treatment records and the absence of post service treatment 
reports until many years after service substantiate this.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Given the service treatment records which reflect normal 
findings, the absence of complaint or treatment until many 
years after service, the absence of any credible evidence 
showing continuity of symptomatology since service, and the 
absence of competent evidence which relates hypertension to 
service or any service-connected disability, the Board finds 
that the evidence weighs against the Veteran's claim. 

The Board, therefore, finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for hypertension on a direct basis or as 
secondary to service-connected diabetes mellitus, and there 
is no doubt to be resolved. See Gilbert, 1 Vet. App. at 55.  
Accordingly, service connection for hypertension is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In this case, with regard to the claim to reopen, the Board 
notes that the Veteran's claim has been reopened; thus, he 
has not been prejudiced in this regard.

The RO provided a VCAA notice letter to the Veteran in 
February 2008, before the original adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have.  
The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in February 2008.  In any 
event, questions as to the appropriate disability rating or 
effective date to be assigned are moot as the claim has been 
denied. 

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records were obtained and associated with the 
claims file.  

The Board notes that the Veteran's representative asserts 
that the May 2008 QTC VA examination is inadequate.  During 
the August 2009 hearing, the representative explains that the 
May 2008 examination is silent about any causal relationship 
including the diabetes and hypertension.  The Board 
acknowledges the representative contentions and notes that 
examinations were conducted in May 2008.  Under these 
circumstances, the Board finds that the May 2008 QTC VA 
examination report can not be reasonably described as 
deficient for failing to evaluate a causal relationship as to 
the Veteran's hypertension.  As noted above, the objective 
clinical data does not support a diagnosis of hypertension.  
The 2008 examiner clearly noted that the Veteran's diabetes 
mellitus does not aggravate the Veteran's hypertension, if 
present.  Moreover, no VA or non-VA medical report suggests a 
relationship between the Veteran's diabetes mellitus and 
claimed hypertension.  The Board finds that the record is 
adequate to render an equitable decision in this case.  

Although a VA examination was not provided to specifically 
address the Veteran's claim for service connection for 
hypertension, the 2008 VA examination is adequate; or 
alternatively, the Board notes that the evidence of record 
does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2009).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, the 
objective, credible evidence of record fails to establish the 
presence of hypertension, and alternatively, there is nothing 
in the record, other than the Veteran's own lay statements, 
that his currently claimed hypertension is etiologically 
related to his service-connected diabetes mellitus.  In light 
of the absence of any competent opinion suggesting such a 
relationship, VA is not required to provide him with a VA 
examination in conjunction with his claim.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

The appeal for the claim of entitlement to an initial 
compensable evaluation for hearing loss of the left ear is 
dismissed.

New and material evidence having been received, the claim for 
service connection for hypertension is reopened and is 
granted only to that extent.

Entitlement to service connection for hypertension on a 
direct and secondary basis is denied.


REMAND

As noted above, in June 2008, the RO denied the Veteran's 
claim for entitlement to TDIU.  Thereafter, the Veteran 
submitted a timely notice of disagreement and the RO issued a 
statement of the case (SOC).  The Board notes that although 
the Veteran submitted a substantive appeal regarding the 
claim for entitlement to total disability based on individual 
unemployment received on March 4, 2009, the VA Form 9, also 
received on March 4, 2009, appeals only the issue of service 
connection for hypertension. 

The Board also notes that the RO deemed the claim of 
entitlement to TDIU withdrawn, according to handwritten 
notations on the correspondence from Health Care Unlimited 
received May 14, 2009, the letter associated with VA Form 21-
2192 received June 4, 2009, as well as the Veterans Appeals 
Control and Locator System (VACOLS).  However, given the 
unique procedural development as noted above, the Board finds 
that clarification is warranted regarding whether the Veteran 
wishes to appeal the issue of entitlement to TDIU. 

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative.  38 C.F.R. § 20.204. 

Furthermore, the Board notes that the Veteran submitted 
additional evidence in the form of employment information, 
which was not addressed by the RO.  If the Veteran is 
continuing his appeal, additional action in this regard is 
required.  38 C.F.R. § 19.31(b)(1) (2009).

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and clarify whether he 
wishes to pursue his appeal for 
entitlement to a total disability rating 
based on individual unemployability due to 
service-connected disabilities.

If the Veteran wishes to withdraw the 
issue from appeal, he should submit a 
written statement attesting to such.  See 
38 C.F.R. § 20.204.

If the Veteran wishes to continue his 
appeal, any additional development deemed 
appropriate should be accomplished.  
Thereafter, readjudicate the claim, 
considering all evidence not previously 
considered.  If the desired benefit is not 
granted, issue to the Veteran and his 
representative a supplemental SOC and 
allow an appropriate period of time for 
response.  The matter should then be 
returned to the Board if in order, for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


